Motion Granted and Order filed June 15, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00352-CV
                                    ____________

                 In the Interest of S.S.B. and R.D., III, Children


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-00611J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The brief of appellant
R.T.B. brief was due June 9, 2015, but it has not been filed. R.T.B. filed a motion
to extend time to file her brief until June 22, 2015.        A previous motion for
extension was granted with the notation that further extensions would not be
granted absent exceptional circumstances.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.
      Therefore, we grant R.T.B.’s motion and note that no further extensions will
be granted. We order R.T.B.’s appointed counsel, William M. Thursland, to file
appellant’s brief no later than June 22, 2015. If the brief is not filed by that date,
counsel William M. Thursland may be required to show cause why he should not
be held in contempt of court. In addition, the court may require appointment of
new counsel due to the failure to timely file R.T.B.’s brief.



                                      PER CURIAM